DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not persuasive.
In response to the applicant argument, in particular that the cited reference, Yang, does not teach or suggest “wherein the indication of the BWP capability comprises an indicates (i) a BWP capability for each of one or more component carriers or (ii) a BWP capability comprises an indication of a BWP capability for each of one of more carrier aggregation (CA) configurations” as amended in claim 1.  The examiner respectfully disagrees.  The claims were given its broadest reasonable interpretation in where the claims is interpreted as the BWP capability information is either related to the plurality of component carrier or plurality of CA configurations.  Yang teaches terminal device and a network device, in which the terminal device reports capability information of a maximum bandwidth supported by itself, and the network device can configure, for the terminal device, a bandwidth part for transmitting data according to the capability information of the maximum bandwidth supported by the terminal device (see paragraph 0003) and further teaches if the terminal device supports a high rate or operates in a carrier aggregation (CA) mode, multiple BWPs, BWP 1 and BWP 2 may be configured (see paragraph 0077).  Yang shows that a terminal sends maximum bandwidth supported by the terminal device to the network device and that can operation in a CA mode 
Independent claims 33, 59, 91 and 117 – 120 recites similar subject matter to that of claim 1 and no other arguments where presented other that for the similar reason of claim 1.  For at least the reasons stated above for claim 1, claims 33, 59, 91 and 117 – 120 are rejected under Yang.
Dependent claims 3, 35, 61 and 93 were rejected over Yang in view of Son.  No other arguments where presented other than there dependency to either independent claims 1, 33, 59 and 91, therefore, for at least the reasons stated above dependent claims 3, 35, 61 and 93 are rejected under Yang in view of Son.
Dependent claims 7 – 9, 11, 39 – 41, 43, 65 – 67, 69, 97 – 99 and 101 were rejected over Yang in view of Takeda.  No other arguments where presented other than there dependency to either independent claims 1, 33, 59 and 91, therefore, for at least the reasons stated above dependent claims 7 – 9, 11, 39 – 41, 43, 65 – 67, 69, 97 – 99 and 101 are rejected under Yang in view of Takeda.
Dependent claims 12 – 19, 22 – 25, 44, 47 – 50, 70 – 77, 80 – 83, 102 and 105 – 108 were rejected over Yang in view of Turtinen.  No other arguments where presented other than there dependency to either independent claims 1, 33, 59 and 91, therefore, for at least the reasons stated above dependent claims 12 – 19, 22 – 25, 44, 47 – 50, 70 – 77, 80 – 83, 102 and 105 – 108 are rejected under Yang in view of Turtinen.
Dependent claims 21, 46, 79 and 104 were rejected over Yang in view of Tiirola.  No other arguments where presented other than there dependency to either independent claims 1, 33, 59 
Dependent claims 26, 29 – 32, 55 – 58, 84, 87 – 90 and 113 – 116 were rejected over Yang in view of Pelletier.  No other arguments where presented other than there dependency to either independent claims 1, 33, 59 and 91, therefore, for at least the reasons stated above dependent claims 26, 29 – 32, 55 – 58, 84, 87 – 90 and 113 – 116 are rejected under Yang in view of Pelletier.
Dependent claims 37, 28, 85 and 86 were rejected over Yang in view of Kim.  No other arguments where presented other than there dependency to either independent claims 1, 33, 59 and 91, therefore, for at least the reasons stated above dependent claims 37, 28, 85 and 86 are rejected under Yang in view of Kim.
Dependent claims 51 – 54 and 109 – 112 were rejected over Yang and Turtinen and further in view of Kim.  No other arguments where presented other than there dependency to either independent claims 1, 33, 59 and 91, therefore, for at least the reasons stated above dependent claims 51 – 54 and 109 – 112 are rejected under Yang and Turtinen and further in view of Kim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 6, 10, 20, 33, 34, 37, 38, 42, 45, 59, 60, 63, 64, 68, 78, 91, 92, 95, 96, 100, 103 and 117 – 120 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (US 2020/0367050 A1).
For claim 1, Yang teaches sending information comprising an indication of a bandwidth part (BWP) capability of the UE to a base station (BS) (see paragraph 0003; the terminal device reports capability information of a maximum bandwidth supported by itself); wherein the indication of the BWP capability comprises an indicates (i) a BWP capability for each of one or more component carriers or (ii) a BWP capability comprises an indication of a BWP capability for each of one of more carrier aggregation (CA) configurations (see paragraph 0077; if the terminal device supports a high rate or operates in a carrier aggregation (CA) mode, multiple BWPs, BWP 1 and BWP 2 may be configured); receiving, in response to the indication, a configuration from the BS indicating a set of BWPs available to use for communication (see paragraph 0003; the network device can configure, for the terminal device, 
For claim 2, Yang teaches  wherein the information further comprises an indication of a CA capability of the UE (see paragraph 0077; if the terminal device supports a high rate or operates in a carrier aggregation (CA) mode, multiple BWPs, BWP 1 and BWP 2 may be configured).
For claim 5, Yang teaches wherein the indication of the BWP capability comprises a maximum receive bandwidth of the UE (see paragraph 0003; the terminal device reports capability information of a maximum bandwidth supported by itself).
For claim 6, Yang teaches wherein the indication of the BWP capability comprises an indication of one or more receive bandwidths supported by the UE (see paragraph 0003; the terminal device reports capability information of a maximum bandwidth supported by itself).
For claim 10, Yang teaches wherein the configuration is received via a radio resource control (RRC) reconfiguration message (see paragraph 0074; the network device configures the BWP list and the configuration information for the terminal device through radio resource control (RRC) dedicated signaling).

For claim 33, Yang teaches receiving, from a user equipment (UE), information comprising an indication of a bandwidth part (BWP) capability of the UE (see paragraph 0003; the terminal device reports capability information of a maximum bandwidth supported by itself); wherein the indication of the BWP capability comprises an indicates (i) a BWP capability for each of one or more component carriers or (ii) a BWP capability comprises an indication of a BWP capability for each of one of more carrier aggregation (CA) configurations (see paragraph 0077; if the terminal device supports a high rate or operates in a carrier aggregation (CA) mode, multiple BWPs, BWP 1 and BWP 2 may be configured); determining, based on the indication, a configuration indicating a set of BWPs available for the UE to use for communication (see paragraph 0003; the network device can configure, for the terminal device, a bandwidth part for transmitting data according to the capability information of the maximum bandwidth supported by the terminal device); and sending the configuration to the UE (see paragraph 0011; receiving, by the terminal device, a bandwidth part (BWP) list and configuration information sent by the network device, the BWP list including at least one BWP, and a maximum bandwidth of the at least one BWP is less than or equal to the capability information of the 
For claim 34, Yang teaches  wherein the information further comprises an indication of a CA capability of the UE (see paragraph 0077; if the terminal device supports a high rate or operates in a carrier aggregation (CA) mode, multiple BWPs, BWP 1 and BWP 2 may be configured).
For claim 37, Yang teaches wherein the indication of the BWP capability comprises a maximum receive bandwidth of the UE (see paragraph 0003; the terminal device reports capability information of a maximum bandwidth supported by itself).
For claim 38, Yang teaches wherein the indication of the BWP capability comprises an indication of one or more receive bandwidths supported by the UE (see paragraph 0003; the terminal device reports capability information of a maximum bandwidth supported by itself).
For claim 42, Yang teaches wherein the configuration is sent via a radio resource control (RRC) reconfiguration message (see paragraph 0074; the network device configures the BWP list and the configuration information for the terminal device through radio resource control (RRC) dedicated signaling).
For claim 45, Yang teaches wherein the set of BWPs in the configuration comprises: a set of BWPs for frequency division duplex (FDD) operation; a set of BWPs for time division duplex (TDD) operation: a set of downlink BWPs for supplemental downlink (SDL) operation; or a set of uplink BWPs for supplemental uplink (SUL) operation (see paragraph 0055; the BWP supports adjustable bandwidth of the terminal device to achieve the purpose of power optimization of the terminal device and, at the same time, may support frequency division multiple access (FDMA) multiplexing of different air interface access technologies).

For claim 60, Yang teaches  wherein the information further comprises an indication of a CA capability of the apparatus (see paragraph 0077; if the terminal device supports a high rate or operates in a carrier aggregation (CA) mode, multiple BWPs, BWP 1 and BWP 2 may be configured).

For claim 64, Yang teaches wherein the indication of the BWP capability comprises an indication of one or more receive bandwidths supported by the UE (see paragraph 0003; the terminal device reports capability information of a maximum bandwidth supported by itself).
For claim 68, Yang teaches wherein the configuration is received via a radio resource control (RRC) reconfiguration message (see paragraph 0074; the network device configures the BWP list and the configuration information for the terminal device through radio resource control (RRC) dedicated signaling).
For claim 78, Yang teaches wherein the set of BWPs in the configuration comprises: a set of BWPs for frequency division duplex (FDD) operation; a set of BWPs for time division duplex (TDD) operation: a set of downlink BWPs for supplemental downlink (SDL) operation; or a set of uplink BWPs for supplemental uplink (SUL) operation (see paragraph 0055; the BWP supports adjustable bandwidth of the terminal device to achieve the purpose of power optimization of the terminal device and, at the same time, may support frequency division multiple access (FDMA) multiplexing of different air interface access technologies).
For claim 91, Yang teaches a receiver configured to receive, from a user equipment (UE), information comprising an indication of a bandwidth part (BWP) capability of the UE (see paragraph 0089; a receiving unit 510, configured to receive capability information of a maximum bandwidth supported by a terminal device that is sent by the terminal device), wherein the indication of the BWP capability comprises an indicates (i) a BWP capability for each of one or more component carriers or (ii) a BWP capability comprises an indication of a 
For claim 92, Yang teaches  wherein the information further comprises an indication of a CA capability of the UE (see paragraph 0077; if the terminal device supports a high rate or operates in a carrier aggregation (CA) mode, multiple BWPs, BWP 1 and BWP 2 may be configured).
For claim 95, Yang teaches wherein the indication of the BWP capability comprises a maximum receive bandwidth of the UE (see paragraph 0003; the terminal device reports capability information of a maximum bandwidth supported by itself).

For claim 100, Yang teaches wherein the configuration is sent via a radio resource control (RRC) reconfiguration message (see paragraph 0074; the network device configures the BWP list and the configuration information for the terminal device through radio resource control (RRC) dedicated signaling).
For claim 103, Yang teaches wherein the set of BWPs in the configuration comprises: a set of BWPs for frequency division duplex (FDD) operation; a set of BWPs for time division duplex (TDD) operation: a set of downlink BWPs for supplemental downlink (SDL) operation; or a set of uplink BWPs for supplemental uplink (SUL) operation (see paragraph 0055; the BWP supports adjustable bandwidth of the terminal device to achieve the purpose of power optimization of the terminal device and, at the same time, may support frequency division multiple access (FDMA) multiplexing of different air interface access technologies).
For claim 117, Yang teaches means for sending information comprising an indication of a bandwidth part (BWP) capability of the apparatus to a base station (BS) (see paragraph 0003; the terminal device reports capability information of a maximum bandwidth supported by itself), wherein the indication of the BWP capability comprises an indicates (i) a BWP capability for each of one or more component carriers or (ii) a BWP capability comprises an indication of a BWP capability for each of one of more carrier aggregation (CA) configurations (see paragraph 0077; if the terminal device supports a high rate or operates in a carrier aggregation (CA) mode, multiple BWPs, BWP 1 and BWP 2 may be configured); means for receiving, in response to the indication, a configuration from the BS indicating a set of BWPs 
For claim 118, Yang teaches means for receiving, from a user equipment (UE), information comprising an indication of a bandwidth part (BWP) capability of the UE (see paragraph 0003; the terminal device reports capability information of a maximum bandwidth supported by itself), wherein the indication of the BWP capability comprises an indicates (i) a BWP capability for each of one or more component carriers or (ii) a BWP capability comprises an indication of a BWP capability for each of one of more carrier aggregation (CA) configurations (see paragraph 0077; if the terminal device supports a high rate or operates in a carrier aggregation (CA) mode, multiple BWPs, BWP 1 and BWP 2 may be configured); means for determining, based on the indication, a configuration indicating a set of BWPs available for the UE to use for communication (see paragraph 0003; the network device can configure, for the terminal device, a bandwidth part for transmitting data according to the capability information of the maximum bandwidth supported by the terminal device); and means for sending the configuration to the UE (see paragraph 0011; receiving, by the terminal device, a bandwidth 
For claim 119, Yang teaches a computer-readable medium having computer executable code stored thereon for wireless communication by an apparatus, the computer executable code comprising (0095 – 109): code for sending information comprising an indication of a bandwidth part (BWP) capability of the apparatus to a base station (BS) (see paragraph 0003; the terminal device reports capability information of a maximum bandwidth supported by itself), wherein the indication of the BWP capability comprises an indicates (i) a BWP capability for each of one or more component carriers or (ii) a BWP capability comprises an indication of a BWP capability for each of one of more carrier aggregation (CA) configurations (see paragraph 0077; if the terminal device supports a high rate or operates in a carrier aggregation (CA) mode, multiple BWPs, BWP 1 and BWP 2 may be configured); code for receiving, in response to the indication, a configuration from the BS indicating a set of BWPs available to use for communication (see paragraph 0003; the network device can configure, for the terminal device, a bandwidth part for transmitting data according to the capability information of the maximum bandwidth supported by the terminal device and see paragraph 0011; receiving, by the terminal device, a bandwidth part (BWP) list and configuration information sent by the network device, the BWP list including at least one BWP, and a maximum bandwidth of the at least one BWP is less than or equal to the capability information of the maximum bandwidth supported by the terminal device, and the configuration information indicating a BWP for transmitting data in 
For claim 120, Yang teaches a computer-readable medium having computer executable code stored thereon for wireless communication by an apparatus, the computer executable code comprising (see paragraph 0095 – 0109): code for receiving, from a user equipment (UE), information comprising an indication of a bandwidth part (BWP) capability of foe UE (see paragraph 0003; the terminal device reports capability information of a maximum bandwidth supported by itself), wherein the indication of the BWP capability comprises an indicates (i) a BWP capability for each of one or more component carriers or (ii) a BWP capability comprises an indication of a BWP capability for each of one of more carrier aggregation (CA) configurations (see paragraph 0077; if the terminal device supports a high rate or operates in a carrier aggregation (CA) mode, multiple BWPs, BWP 1 and BWP 2 may be configured); code for determining, based on the indication, a configuration indicating a set of BWPs available for foe UE to use for communication (see paragraph 0003; the network device can configure, for the terminal device, a bandwidth part for transmitting data according to the capability information of the maximum bandwidth supported by the terminal device); and code for sending foe configuration to the UE (see paragraph 0011; receiving, by the terminal device, a bandwidth part (BWP) list and configuration information sent by the network device, the BWP list including at least one BWP, and a maximum bandwidth of the at least one BWP is less than or equal to the capability information of the maximum bandwidth supported by the terminal device, and the configuration information indicating a BWP for transmitting data in the BWP list).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 35, 61 and 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Son (US 2019/0199503 A1).

For claim 35, Yang teaches all of the claimed subject matter with the exception of further comprising sending a request for one or more capabilities of the UE, wherein the information is received in response to the request.  Son from the field of communications similar to that of Yang teaches  GNB instructs UE to report its capability by sending UECapabilityEnquiry 
For claim 61, Yang teaches all of the claimed subject matter with the exception of wherein: the receiver is further configured to receive from the BS a request for one or more capabilities of the apparatus; and the transmitter transmits the information in response to the request.  Son from the field of communications similar to that of Yang teaches  GNB instructs UE to report its capability by sending UECapabilityEnquiry message 302. In the message, GNB indicates for which NR frequency band UE shall reports corresponding capability preferentially. For example, if GNB instruct UE to report its capability for NR band x, y and z preferentially, UE reports those NR bands and band combinations of those bands preferentially in the response 
For claim 93, Yang teaches all of the claimed subject matter with the exception of wherein: the transmitter is further configured to transmit a request for one or more capabilities of the UE; and the receiver receives the information in response to the request.  Son from the field of communications similar to that of Yang teaches  GNB instructs UE to report its capability by sending UECapabilityEnquiry message 302. In the message, GNB indicates for which NR frequency band UE shall reports corresponding capability preferentially. For example, if GNB instruct UE to report its capability for NR band x, y and z preferentially, UE reports those NR bands and band combinations of those bands preferentially in the response message (e.g. if UE supports NR band x, y, w, v, then UE reports band combination from band x and y preferentially) (see paragraph 0048) and UE reports its capability by sending UECapabilityInformation message(UECapabilityReport) 303. In the message UE reports the highest/largest SCS/numerology for each NR frequency band it supports. UE supports .

Claim Rejections - 35 USC § 103
Claim(s) 7 – 9, 11, 39 – 41, 43, 65 – 67, 69, 97 – 99 and 101is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Takeda et al. (US 2020/0280970 A1; hereinafter “Takeda”).
For claim 7, Yang teaches all of the claimed subject matter with the exception of wherein the indication of the BWP capability comprises an indication of a capability of the UE to switch from at least a first one or more BWPs to at least a second one or more BWPs.  Takeda from the field of communications similar to that of Yang teaches the BWP switching period, a period occurs in which it is ambiguous which BWP is active (ambiguity period). Thus, the BWP switching period may be also referred to as the "ambiguity period." Note that, for example, the BWP switching period may be 1 ms, or may be a period corresponding to a given number of symbols (14 symbols, 28 symbols, or the like). The BWP switching period may be determined based on UE capability about RF re-tuning (see paragraph 0057).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the include the re-tuning capability of the UE as taught by Takeda into the capability 
For claim 8, Yang teaches all of the claimed subject matter with the exception of wherein the indication of the capability of the UE to switch from the first one or more BWPs to the second one or more BWPs comprises a latency associated with switching from each combination of the first one or more BWPs to the second one or more BWPs. Takeda from the field of communications similar to that of Yang teaches the BWP switching period, a period occurs in which it is ambiguous which BWP is active (ambiguity period). Thus, the BWP switching period may be also referred to as the "ambiguity period." Note that, for example, the BWP switching period may be 1 ms, or may be a period corresponding to a given number of symbols (14 symbols, 28 symbols, or the like). The BWP switching period may be determined based on UE capability about RF re-tuning (see paragraph 0057).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the include the re-tuning capability for the switching period of the UE as taught by Takeda into the capability information of Yang.  The motivation for doing this is to provide for an efficient system where it suppress reduction in communication throughput and the like even if control based on BWPs is performed. 
For claim 9, Yang teaches all of the claimed subject matter with the exception of wherein the indication of the capability of the UE to switch from the first one or more BWPs to the second one or more BWPs comprises a maximum latency associated with switching from the first one or more BWPs to the second one or more BWPs. Takeda from the field of communications similar to that of Yang teaches the BWP switching period, a period occurs in which it is 
For claim 11, Yang teaches all of the claimed subject matter with the exception of wherein the RRC reconfiguration message triggers at least one of an addition of one or more BWPs to the set of BWPs, a release of one or more BWPs from the set of BWPs, or a reconfiguration of one or more BWPs in the set of BWPs.  Takeda from the field of communications similar to that of Yang teaches BWP switching may be indicated by given signaling (for example, any one or combinations of RRC signaling, MAC signaling, DCI, and the like), or may be performed based on a given timer. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have to indicate BWP switching (reconfigure) as taught by Takeda into the RRC message of Yang.  The motivation for doing this is to provide for an efficient system where it suppress reduction in communication throughput and the like even if control based on BWPs is performed. 
For claim 39, Yang teaches all of the claimed subject matter with the exception of wherein the indication of the BWP capability comprises an indication of a capability of the UE to switch 
For claim 40, Yang teaches all of the claimed subject matter with the exception of wherein the indication of the capability of the UE to switch from the first one or more BWPs to the second one or more BWPs comprises a latency associated with switching from each combination of the first one or more BWPs to the second one or more BWPs.  Takeda from the field of communications similar to that of Yang teaches the BWP switching period, a period occurs in which it is ambiguous which BWP is active (ambiguity period). Thus, the BWP switching period may be also referred to as the "ambiguity period." Note that, for example, the BWP switching period may be 1 ms, or may be a period corresponding to a given number of symbols (14 symbols, 28 symbols, or the like). The BWP switching period may be determined based on UE capability about RF re-tuning (see paragraph 0057).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the 
For claim 41, Yang teaches all of the claimed subject matter with the exception of wherein the indication of the capability of the UE to switch from the first one or more BWPs to the second one or more BWPs comprises a maximum latency associated with switching from the first one or more BWPs to the second one or more BWPs. Takeda from the field of communications similar to that of Yang teaches the BWP switching period, a period occurs in which it is ambiguous which BWP is active (ambiguity period). Thus, the BWP switching period may be also referred to as the "ambiguity period." Note that, for example, the BWP switching period may be 1 ms, or may be a period corresponding to a given number of symbols (14 symbols, 28 symbols, or the like). The BWP switching period may be determined based on UE capability about RF re-tuning (see paragraph 0057).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the include the re-tuning capability for the switching period of the UE as taught by Takeda into the capability information of Yang.  The motivation for doing this is to provide for an efficient system where it suppress reduction in communication throughput and the like even if control based on BWPs is performed. 
For claim 43, Yang teaches all of the claimed subject matter with the exception of wherein the RRC reconfiguration message triggers at least one of an addition of one or more BWPs to the set of BWPs, a release of one or more BWPs from the set of BWPs, or a reconfiguration of one or more BWPs in the set of BWPs.  Takeda from the field of communications similar to that of 
For claim 65, Yang teaches all of the claimed subject matter with the exception of wherein the indication of the BWP capability comprises an indication of a capability of the UE to switch from at least a first one or more BWPs to at least a second one or more BWPs.  Takeda from the field of communications similar to that of Yang teaches the BWP switching period, a period occurs in which it is ambiguous which BWP is active (ambiguity period). Thus, the BWP switching period may be also referred to as the "ambiguity period." Note that, for example, the BWP switching period may be 1 ms, or may be a period corresponding to a given number of symbols (14 symbols, 28 symbols, or the like). The BWP switching period may be determined based on UE capability about RF re-tuning (see paragraph 0057).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the include the re-tuning capability of the UE as taught by Takeda into the capability information of Yang.  The motivation for doing this is to provide for an efficient system where it suppress reduction in communication throughput and the like even if control based on BWPs is performed. 
For claim 66, Yang teaches all of the claimed subject matter with the exception of wherein the indication of the capability of the UE to switch from the first one or more BWPs to the second 
For claim 67, Yang teaches all of the claimed subject matter with the exception of wherein the indication of the capability of the UE to switch from the first one or more BWPs to the second one or more BWPs comprises a maximum latency associated with switching from the first one or more BWPs to the second one or more BWPs. Takeda from the field of communications similar to that of Yang teaches the BWP switching period, a period occurs in which it is ambiguous which BWP is active (ambiguity period). Thus, the BWP switching period may be also referred to as the "ambiguity period." Note that, for example, the BWP switching period may be 1 ms, or may be a period corresponding to a given number of symbols (14 symbols, 28 symbols, or the like). The BWP switching period may be determined based on UE capability about RF re-tuning (see paragraph 0057).  Therefore, it would have been obvious to one skilled 
For claim 69, Yang teaches all of the claimed subject matter with the exception of wherein the RRC reconfiguration message triggers at least one of an addition of one or more BWPs to the set of BWPs, a release of one or more BWPs from the set of BWPs, or a reconfiguration of one or more BWPs in the set of BWPs.  Takeda from the field of communications similar to that of Yang teaches BWP switching may be indicated by given signaling (for example, any one or combinations of RRC signaling, MAC signaling, DCI, and the like), or may be performed based on a given timer. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have to indicate BWP switching (reconfigure) as taught by Takeda into the RRC message of Yang.  The motivation for doing this is to provide for an efficient system where it suppress reduction in communication throughput and the like even if control based on BWPs is performed. 
For claim 97, Yang teaches all of the claimed subject matter with the exception of wherein the indication of the BWP capability comprises an indication of a capability of the UE to switch from at least a first one or more BWPs to at least a second one or more BWPs.  Takeda from the field of communications similar to that of Yang teaches the BWP switching period, a period occurs in which it is ambiguous which BWP is active (ambiguity period). Thus, the BWP switching period may be also referred to as the "ambiguity period." Note that, for example, the BWP switching period may be 1 ms, or may be a period corresponding to a given number of 
For claim 98, Yang teaches all of the claimed subject matter with the exception of wherein the indication of the capability of the UE to switch from the first one or more BWPs to the second one or more BWPs comprises a latency associated with switching from each combination of the first one or more BWPs to the second one or more BWPs. Takeda from the field of communications similar to that of Yang teaches the BWP switching period, a period occurs in which it is ambiguous which BWP is active (ambiguity period). Thus, the BWP switching period may be also referred to as the "ambiguity period." Note that, for example, the BWP switching period may be 1 ms, or may be a period corresponding to a given number of symbols (14 symbols, 28 symbols, or the like). The BWP switching period may be determined based on UE capability about RF re-tuning (see paragraph 0057).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the include the re-tuning capability for the switching period of the UE as taught by Takeda into the capability information of Yang.  The motivation for doing this is to provide for an efficient system where it suppress reduction in communication throughput and the like even if control based on BWPs is performed. 

For claim 101, Yang teaches all of the claimed subject matter with the exception of wherein the RRC reconfiguration message triggers at least one of an addition of one or more BWPs to the set of BWPs, a release of one or more BWPs from the set of BWPs, or a reconfiguration of one or more BWPs in the set of BWPs.  Takeda from the field of communications similar to that of Yang teaches BWP switching may be indicated by given signaling (for example, any one or combinations of RRC signaling, MAC signaling, DCI, and the like), or may be performed based on a given timer. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have to indicate BWP switching (reconfigure) . 

Claim Rejections - 35 USC § 103
Claim(s) 12 – 19, 22 – 25, 44, 47 – 50, 70 – 77, 80 – 83, 102 and 105 – 108 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Turtinen et al. (US 2020/0389282 A1; hereinafter “Turtinen”).
For claim 12, Yang teaches all of the claimed subject matter with the exception of wherein the set of BWPs in the configuration comprises at least one of a default downlink BWP or a default uplink BWP.  Turtinen from the field of communications similar to that of Yang teaches the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have  a default BWP as taught by Turinen into the system of Yang.  The motivation for doing this is to provide for an efficient system where it will provide a redundancy.
For claim 13, Yang teaches all of the claimed subject matter with the exception of wherein performing the communications comprises retuning and performing a random access procedure on the default uplink BWP. Turtinen from the field of communications similar to that of Yang teaches the UE may trigger a random access procedure. The random access procedures may be triggered via a RACH. The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random 
For claim 14, Yang teaches all of the claimed subject matter with the exception of wherein the random access procedure is performed on the default uplink BWP if a current active uplink BWP does not have random access resources. Turtinen from the field of communications similar to that of Yang teaches the UE may trigger a random access procedure. The random access procedures may be triggered via a RACH. The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured. In other words, the second uplink BWP may already have a configured RACH (see paragraph 0019) and the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have  perform a random access procedure and perform a BWP switch as taught by Turinen into the system of Yang.  The motivation for doing this is to provide for an efficient system where collision are minimized.
For claim 15, Yang teaches all of the claimed subject matter with the exception of wherein the random access procedure is a contention-based random access procedure or a contention-free 
For claim 16, Yang teaches all of the claimed subject matter with the exception of wherein performing the communications comprises performing a random access procedure on an initial active uplink BWP indicated in system information if the default uplink BWP is not configured and a current active uplink BWP does not have random access resources. Turtinen from the field of communications similar to that of Yang teaches current active BWP does not support and/or is not configured for a RACH, the network may not be aware that the UE is attempting to initiate a random access procedure (see paragraph 0018); the UE may trigger a random access procedure. The random access procedures may be triggered via a RACH. The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel 
For claim 17, Yang teaches all of the claimed subject matter with the exception of wherein performing the communications comprises: determining that a current active uplink BWP does not have random access resources; after the determination, switching from the current active uplink BWP that does not have random access resources to another uplink BWP that does have random access resources; and performing a random access procedure on the other uplink BWP. Turtinen from the field of communications similar to that of Yang teaches current active BWP does not support and/or is not configured for a RACH, the network may not be aware that the UE is attempting to initiate a random access procedure (see paragraph 0018); the UE may trigger a random access procedure. The random access procedures may be triggered via a RACH. The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured. In other words, the second uplink BWP may already have a configured RACH (see paragraph 0019) and the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have  perform a  contention based 
For claim 18, Yang teaches all of the claimed subject matter with the exception of wherein: the other uplink BWP is one of a plurality of uplink BWPs configured with random access resources; and the other uplink B WP is not the default uplink. BWP. Turtinen from the field of communications similar to that of Yang teaches current active BWP does not support and/or is not configured for a RACH, the network may not be aware that the UE is attempting to initiate a random access procedure (see paragraph 0018); the UE may trigger a random access procedure. The random access procedures may be triggered via a RACH. The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured. In other words, the second uplink BWP may already have a configured RACH (see paragraph 0019) and the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have  perform a  contention based random access procedure and perform a BWP switch as taught by Turinen into the system of Yang.  The motivation for doing this is to provide for an efficient system where collision are minimized.
For claim 19, Yang teaches all of the claimed subject matter with the exception of wherein performing the communications comprises monitoring for system information and random access response on the default downlink BWP. Turtinen from the field of communications similar to that of Yang teaches the UE may switch an active downlink BWP together with the 
For claim 22, Yang teaches all of the claimed subject matter with the exception of wherein the RRC reconfiguration message triggers a release of a first active BWP used by the UE for communications. Turtinen from the field of communications similar to that of Yang teaches The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured (see paragraph 0019).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have perform a switch (release) from a first 
For claim 23, Yang teaches all of the claimed subject matter with the exception of wherein: performing the communications comprises switching to a default BWP for the communications in response to the release; and the default BWP comprises a default downlink BWP, a default uplink BWP or a default BWP pair for uplink and downlink. Turtinen from the field of communications similar to that of Yang teaches The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured (see paragraph 0019) and the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have perform a switch (release) from a first default BWP to a second BWP as taught by Turinen into the system of Yang.  The motivation for doing this is to provide for an efficient system where it will provide a redundancy.
For claim 24, Yang teaches all of the claimed subject matter with the exception of wherein: the RRC reconfiguration message comprises an indication of a second active BWP for the UE to use for communication; and performing the communications comprises switching from the first active BWP to the second active BWP for the communications in response to the release. Turtinen from the field of communications similar to that of Yang teaches The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured (see paragraph 0019) 
For claim 25, Yang teaches all of the claimed subject matter with the exception of wherein the RRC reconfiguration message refrains from releasing an active BWP used by the UE for communication. Turtinen from the field of communications similar to that of Yang teaches the UE may retain the current downlink BWP in a contention-free random access procedure, regardless of the first uplink BWP is switched (see paragraph 0026) and whether the UE will switch or retain the downlink BWP in a contention-free random access procedure may be configured by the network or a network entity therein (see paragraph 0027).  therefore, it would have been obvious one skilled in the art before the effective filing date of the claimed invention to retain the BWP as configured by the network as taught by Turtinen into the system of Yang when configuring the BWP.  The motivation for doing this is to provide for an efficient system where system overhead resources are saved.
For claim 44, Yang teaches all of the claimed subject matter with the exception of wherein the set of BWPs in the configuration comprises at least one of a default downlink BWP or a default uplink BWP.  Turtinen from the field of communications similar to that of Yang teaches the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have  a default BWP as taught by Turinen into the system of 
For claim 47, Yang teaches all of the claimed subject matter with the exception of wherein the RRC reconfiguration message triggers a release of a first active BWP used by the UE for communications. Turtinen from the field of communications similar to that of Yang teaches The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured (see paragraph 0019).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have perform a switch (release) from a first to a second BWP as taught by Turinen into the system of Yang.  The motivation for doing this is to provide for an efficient system where it will provide a redundancy.
For claim 48, Yang teaches all of the claimed subject matter with the exception of wherein the RRC reconfiguration message comprises an indication of a second active BWP for the UE to use for communication. Turtinen from the field of communications similar to that of Yang teaches UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured (see paragraph 0019) and the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have perform a switch (release) from a first default BWP to a second BWP as taught by Turinen into the system 
For claim 49, Yang teaches all of the claimed subject matter with the exception of wherein the RRC reconfiguration message refrains from releasing an active BWP used by the UE for communication. Turtinen from the field of communications similar to that of Yang teaches the UE may retain the current downlink BWP in a contention-free random access procedure, regardless of the first uplink BWP is switched (see paragraph 0026) and whether the UE will switch or retain the downlink BWP in a contention-free random access procedure may be configured by the network or a network entity therein (see paragraph 0027).  therefore, it would have been obvious one skilled in the art before the effective filing date of the claimed invention to retain the BWP as configured by the network as taught by Turtinen into the system of Yang when configuring the BWP.  The motivation for doing this is to provide for an efficient system where system overhead resources are saved.
For claim 50, Yang teaches all of the claimed subject matter with the exception of receiving a random, access preamble from a UE on an uplink BWP for the BS; and sending a random access response to the UE on a downlink BWP for the BS.  Turtinen from the field of communications similar to that of Yang teaches This contention-based random access procedure may include four separate messages transmitted between the UE and the network. The UE initially sends a first message with a random access channel preamble that includes a random access radio network temporary identity (RA-RNTI). The network entity then decodes the received RA-RNTI, and responds by transmitting a random access response in a second message. The random access response generally includes a temporary cell radio network temporary identity (C-RNTI), a timing advance value, and an uplink grant resource (see paragraph 0003). 
For claim 70, Yang teaches all of the claimed subject matter with the exception of wherein the set of BWPs in the configuration comprises at least one of a default downlink BWP or a default uplink BWP.  Turtinen from the field of communications similar to that of Yang teaches the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have  a default BWP as taught by Turinen into the system of Yang.  The motivation for doing this is to provide for an efficient system where it will provide a redundancy.
For claim 71, Yang teaches all of the claimed subject matter with the exception of wherein the at least one processor is configured to perform the communications by retuning and performing a random access procedure on the default uplink BWP. Turtinen from the field of communications similar to that of Yang teaches the UE may trigger a random access procedure. The random access procedures may be triggered via a RACH. The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured. In other words, the second uplink BWP may already have a configured RACH (see paragraph 0019) and the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the effective filing date 
For claim 72, Yang teaches all of the claimed subject matter with the exception of wherein the random access procedure is performed on the default uplink BWP if a current active uplink BWP does not have random access resources. Turtinen from the field of communications similar to that of Yang teaches the UE may trigger a random access procedure. The random access procedures may be triggered via a RACH. The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured. In other words, the second uplink BWP may already have a configured RACH (see paragraph 0019) and the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have  perform a random access procedure and perform a BWP switch as taught by Turinen into the system of Yang.  The motivation for doing this is to provide for an efficient system where collision are minimized.
For claim 73, Yang teaches all of the claimed subject matter with the exception of wherein the random access procedure is a contention-based random access procedure or a contention-free access procedure. Turtinen from the field of communications similar to that of Yang teaches contention-based random access procedure may be used when multiple UEs attempt to simultaneously access the network (see paragraph 0003); the UE may trigger a random access procedure. The random access procedures may be triggered via a RACH. The UE may be in a 
For claim 74, Yang teaches all of the claimed subject matter with the exception of wherein the at least one processor is configured to perform the communications by performing a random access procedure on an initial active uplink BWP indicated in system information if the default uplink BWP is not configured and a current active uplink BWP does not have random access resources. Turtinen from the field of communications similar to that of Yang teaches current active BWP does not support and/or is not configured for a RACH, the network may not be aware that the UE is attempting to initiate a random access procedure (see paragraph 0018); the UE may trigger a random access procedure. The random access procedures may be triggered via a RACH. The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured. In other words, the second uplink BWP may already have a configured RACH (see paragraph 0019) and the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one 
For claim 75, Yang teaches all of the claimed subject matter with the exception of wherein the at least one processor is configured to perform the communications by: determining that a current active uplink BWP does not have random access resources; after the determination, switching from the current active uplink BWP that does not have random access resources to another uplink BWP that does have random access resources; and performing a random access procedure on the other uplink BWP. Turtinen from the field of communications similar to that of Yang teaches current active BWP does not support and/or is not configured for a RACH, the network may not be aware that the UE is attempting to initiate a random access procedure (see paragraph 0018); the UE may trigger a random access procedure. The random access procedures may be triggered via a RACH. The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured. In other words, the second uplink BWP may already have a configured RACH (see paragraph 0019) and the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have  perform a  contention based random access procedure and perform a BWP switch as taught by Turinen into the system of Yang.  The motivation for doing this is to provide for an efficient system where collision are minimized.

For claim 77, Yang teaches all of the claimed subject matter with the exception of wherein the ate least one processor is configured to perform the communications by monitoring for system information and random access response on the default downlink BWP. Turtinen from the field of communications similar to that of Yang teaches the UE may switch an active downlink BWP together with the switching from the first uplink bandwidth part to the second uplink bandwidth part shown in step 150. For example, when the triggered random access procedure is a contention-based random access procedure, an active downlink BWP is switched together with 
For claim 80, Yang teaches all of the claimed subject matter with the exception of wherein the RRC reconfiguration message triggers a release of a first active BWP used by the UE for communications. Turtinen from the field of communications similar to that of Yang teaches The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured (see paragraph 0019).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have perform a switch (release) from a first to a second BWP as taught by Turinen into the system of Yang.  The motivation for doing this is to provide for an efficient system where it will provide a redundancy.

For claim 82, Yang teaches all of the claimed subject matter with the exception of wherein: the RRC reconfiguration message comprises an indication of a second active BWP for the UE to use for communication; and performing the communications comprises switching from the first active BWP to the second active BWP for the communications in response to the release. Turtinen from the field of communications similar to that of Yang teaches The UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured (see paragraph 0019) and the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the 
For claim 83, Yang teaches all of the claimed subject matter with the exception of wherein the RRC reconfiguration message refrains from releasing an active BWP used by the apparatus for communication. Turtinen from the field of communications similar to that of Yang teaches the UE may retain the current downlink BWP in a contention-free random access procedure, regardless of the first uplink BWP is switched (see paragraph 0026) and whether the UE will switch or retain the downlink BWP in a contention-free random access procedure may be configured by the network or a network entity therein (see paragraph 0027).  therefore, it would have been obvious one skilled in the art before the effective filing date of the claimed invention to retain the BWP as configured by the network as taught by Turtinen into the system of Yang when configuring the BWP.  The motivation for doing this is to provide for an efficnet system where system overhead resources are saved.
For claim 102, Yang teaches all of the claimed subject matter with the exception of wherein the set of BWPs in the configuration comprises at least one of a default downlink BWP or a default uplink BWP.  Turtinen from the field of communications similar to that of Yang teaches the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have  a default BWP as taught by Turinen into the system of Yang.  The motivation for doing this is to provide for an efficient system where it will provide a redundancy.

For claim 106, Yang teaches all of the claimed subject matter with the exception of wherein the RRC reconfiguration message comprises an indication of a second active BWP for the UE to use for communication. Turtinen from the field of communications similar to that of Yang teaches UE may be in a RRC connected state during the triggering of the random access procedure. As shown in step 150, the UE may switch from a first uplink BWP that does not support a random access channel to a second uplink BWP that has the random access channel configured (see paragraph 0019) and the UE may be configured at least with a default BWP from the plurality of BWPs (see paragraph 0021).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have perform a switch (release) from a first default BWP to a second BWP as taught by Turinen into the system of Yang.  The motivation for doing this is to provide for an efficient system where it will provide a redundancy. 

For claim 108, Yang teaches all of the claimed subject matter with the exception of wherein: the receiver is further configured to receive a random access preamble from a UE on an uplink BWP for the apparatus; and the transmitter is further configured to transmit a random access response to the UE on a downlink BWP for the apparatus.  Turtinen from the field of communications similar to that of Yang teaches This contention-based random access procedure may include four separate messages transmitted between the UE and the network. The UE initially sends a first message with a random access channel preamble that includes a random access radio network temporary identity (RA-RNTI). The network entity then decodes the received RA-RNTI, and responds by transmitting a random access response in a second message. The random access response generally includes a temporary cell radio network temporary identity (C-RNTI), a timing advance value, and an uplink grant resource (see paragraph 0003). Therefore, it would have been obvious to one skilled in the art before the .

Claim Rejections - 35 USC § 103
Claim(s) 21, 46, 79 and 104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Tiirola et al. (US 2017/0085346 A1; hereinafter “Tiirola”).
For claim 21, Yang teaches all of the claimed subject matter with the exception of wherein: the set of BWPs for FDD operation comprises a default uplink BWP and default downlink BWP for FDD operation; the set of BWPs for TDD operation comprises a default BWP for downlink and uplink; the set of downlink BWPs for SDL operation comprises a default downlink BWP for SDL operation; and the set of uplink BWPs for SUL operation comprises a default uplink BWP for SUL operation.  Tiirola from the field of communicatins similar to that of Yang teaches individual time durations in symbols (e.g. in orthogonal frequency division multiple access, OFDMA, symbols) of the special subframe parts are adjustable by network configuration, for example. There may be different pre-defined configurations for the special subframe (see paragraph 0033); there is a pre-set default channel reservation window configuration. In an embodiment, a TDD UL-DL configuration #0 is applied for defining the subframe types of the CRW 300. In the TDD UL-DL configuration #0, the subframes of one radio frame are D, S, U, U, U, D, S, U, U, and U, wherein D stands for downlink, U for uplink, and S for special subframe. Such TDD UL-DL configuration #0 may thus comprise two CRWs, each defined by a configuration D, S, U, U, U. In an embodiment, this TDD UL-DL configuration #0 may be taken as the default configuration of the CRW 300. However, instead 
For claim 46, Yang teaches all of the claimed subject matter with the exception of wherein: the set of BWPs for FDD operation; comprises a default uplink BWP and default downlink BWP for FDD operation; the set of BWPs for TDD operation comprises a default BWP for downlink and uplink; the set of downlink BWPs for SDL operation comprises a default downlink BWP for SDL operation; and the set of uplink BWPs for SUL operation comprises a default uplink BWP for SUL operation.  Tiirola from the field of communicatins similar to that of Yang teaches individual time durations in symbols (e.g. in orthogonal frequency division multiple access, OFDMA, symbols) of the special subframe parts are adjustable by network configuration, for example. There may be different pre-defined configurations for the special subframe (see paragraph 0033); there is a pre-set default channel reservation window configuration. In an embodiment, a TDD UL-DL configuration #0 is applied for defining the 
For claim 79, Yang teaches all of the claimed subject matter with the exception of wherein: the set of BWPs for FDD operation comprises a default uplink BWP and default downlink BWP for FDD operation; the set of BWPs for TDD operation comprises a default BWP for downlink and uplink; the set of downlink BWPs for SDL operation comprises a default downlink BWP for SDL operation; and the set of uplink BWPs for SUL operation comprises a default uplink BWP for SUL operation.  Tiirola from the field of communicatins similar to that of Yang 
.

Claim Rejections - 35 USC § 103
Claim(s) 26, 29 – 32, 55 – 58, 84, 87 – 90 and 113 – 116  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Pelletier et al. (US 2020/0059345 A1; hereinafter “Pelletier”).
For claim 26, Yang teaches all of the claimed subject matter with the exception of wherein: performing the communications comprises communicating on a first active BWP in a first cell; detecting at least one of a radio link failure in the first cell, a handover from the first cell or a change in the first cell; and triggering a release of the first active BWP in response to the detection.  Pelletier from the field of communications similar to that of Yang teaches WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth configuration (e.g., a bandwidth applicable to initial access to a system), for example, when the WTRU determines that an error condition may have occurred. For example, an error condition may correspond to one or more of the following: insufficient radio channel quality (e.g., for a specific control channel), a radio link problem, a radio link failure, a loss of uplink synchronization, loss of downlink synchronization, initiation of a procedure such as a connection re-establishment procedure and/or determination that the WTRU is power-limited and/or reporting thereof, and/or the like (see paragraph 0166).  Therefore, it would have been 
For claim 29, Yang teaches all of the claimed subject matter with the exception of further comprising monitoring for at least one of a paging message or system information in an active downlink BWP of the set of BWPs.  Pelletier from the field of communications similar to that of Yang teaches WTRU may be configured to change (e.g., reduce) its receiver bandwidth explicitly, for example using a control message from a network (e.g., DCI, MAC control message, RRC, or even from higher layers (see paragraph 0164) and WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth configuration (e.g., a bandwidth applicable to initial access to a system), for example, when the WTRU determines that an error condition may have occurred. For example, an error condition may correspond to one or more of the following: insufficient radio channel quality (e.g., for a specific control channel), a radio link problem, a radio link failure, a loss of uplink synchronization, loss of downlink synchronization, initiation of a procedure such as a connection re-establishment procedure and/or determination that the WTRU is power-limited and/or reporting thereof, and/or the like (see paragraph 0166).  Therefore, it would have been obvious to one skilled in the art to monitor for a DCI to perform a change as taught by Pelletier into the system of Yang.  The motivation for doing this is to provide for an efficient system where user connections is maintained.
For claim 30, Yang teaches all of the claimed subject matter with the exception of further comprising: receiving a trigger to switch from an active downlink BWP of the set of BWPs to a default downlink BWP of the set of BWPs to monitor for at least one of a paging message or 
For claim 31, Yang teaches all of the claimed subject matter with the exception of wherein the trigger is received via downlink control information (DCI).  Pelletier from the field of communications similar to that of Yang teaches WTRU may be configured to change (e.g., reduce) its receiver bandwidth explicitly, for example using a control message from a network (e.g., DCI, MAC control message, RRC, or even from higher layers (see paragraph 0164) and WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a 
For claim 32, Yang teaches all of the claimed subject matter with the exception of wherein where the default downlink BWP is a fallback downlink BWP or an initial downlink BWP.  Pelletier from the field of communications similar to that of Yang teaches WTRU  may be configured with a special control resource set (e.g., a default or a fallback). The WTRU may be configured to monitor this special control resource set, for example, regardless of the receiver bandwidth configuration (see paragraph 0139); WTRU may be configured to change (e.g., reduce) its receiver bandwidth explicitly, for example using a control message from a network (e.g., DCI, MAC control message, RRC, or even from higher layers (see paragraph 0164) and WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth configuration (e.g., a bandwidth applicable to initial access to a system), for example, when the WTRU determines that an error condition may have occurred. For example, an error condition may correspond to one or more of the following: insufficient radio channel quality (e.g., for a specific control channel), a radio link problem, a radio link failure, a loss of 
For claim 55, Yang teaches all of the claimed subject matter with the exception of further comprising: sending at least one of a paging message or system information to the UE on an active downlink BWP of the set of BWPs.  Pelletier from the field of communications similar to that of Yang teaches WTRU may be configured to change (e.g., reduce) its receiver bandwidth explicitly, for example using a control message from a network (e.g., DCI, MAC control message, RRC, or even from higher layers (see paragraph 0164) and WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth configuration (e.g., a bandwidth applicable to initial access to a system), for example, when the WTRU determines that an error condition may have occurred. For example, an error condition may correspond to one or more of the following: insufficient radio channel quality (e.g., for a specific control channel), a radio link problem, a radio link failure, a loss of uplink synchronization, loss of downlink synchronization, initiation of a procedure such as a connection re-establishment procedure and/or determination that the WTRU is power-limited and/or reporting thereof, and/or the like (see paragraph 0166).  Therefore, it would have been obvious to one skilled in the art to monitor for a DCI to perform a change as taught by Pelletier into the system of Yang.  The motivation for doing this is to provide for an efficient system where user connections is maintained.

For claim 57, Yang teaches all of the claimed subject matter with the exception of further comprising: sending at least one of a paging message or system information to the UE on an default downlink BWP of the set of BWPs.  Pelletier from the field of communications similar to that of Yang teaches WTRU may be configured to change (e.g., reduce) its receiver bandwidth explicitly, for example using a control message from a network (e.g., DCI, MAC control message, RRC, or even from higher layers (see paragraph 0164) and WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth 
For claim 58, Yang teaches all of the claimed subject matter with the exception of wherein where the default downlink BWP is a fallback downlink BWP or an initial downlink BWP.  Pelletier from the field of communications similar to that of Yang teaches WTRU  may be configured with a special control resource set (e.g., a default or a fallback). The WTRU may be configured to monitor this special control resource set, for example, regardless of the receiver bandwidth configuration (see paragraph 0139); WTRU may be configured to change (e.g., reduce) its receiver bandwidth explicitly, for example using a control message from a network (e.g., DCI, MAC control message, RRC, or even from higher layers (see paragraph 0164) and WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth configuration (e.g., a bandwidth applicable to initial access to a system), for example, when the WTRU determines that an error condition may have occurred. For example, an error condition may correspond to one or more of the following: insufficient radio channel quality (e.g., for a specific control channel), a radio link problem, a radio link failure, a loss of 
For claim 84, Yang teaches all of the claimed subject matter with the exception of wherein: the at least one processor is configured to perform the communications by communicating on a first active BWP in a first cell; detecting at least one of a radio link failure in the first cell, a handover from the first cell or a change in the first cell; and triggering a release of the first active BWP in response to the detection.  Pelletier from the field of communications similar to that of Yang teaches WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth configuration (e.g., a bandwidth applicable to initial access to a system), for example, when the WTRU determines that an error condition may have occurred. For example, an error condition may correspond to one or more of the following: insufficient radio channel quality (e.g., for a specific control channel), a radio link problem, a radio link failure, a loss of uplink synchronization, loss of downlink synchronization, initiation of a procedure such as a connection re-establishment procedure and/or determination that the WTRU is power-limited and/or reporting thereof, and/or the like (see paragraph 0166).  Therefore, it would have been obvious to one skilled in the art to perform a bandwidth change when an error condition occurs as taught by Pelletier into the system of Yang.  The motivation for doing this is to provide for an efficient system where user connections is maintained.

For claim 88, Yang teaches all of the claimed subject matter with the exception of wherein: the receiver is configured to receive a trigger to switch from an active downlink BWP of the set of BWPs to a default downlink BWP of the set of BWPs to monitor for at least one of a paging message or system information; and the at least one processor is further configured to: switch from the active downlink BWP to the default downlink BWP in response to the trigger; and monitoring for at least one of the paging message or the system information on the default 
For claim 89, Yang teaches all of the claimed subject matter with the exception of wherein the trigger is received via downlink control information (DCI).  Pelletier from the field of communications similar to that of Yang teaches WTRU may be configured to change (e.g., reduce) its receiver bandwidth explicitly, for example using a control message from a network (e.g., DCI, MAC control message, RRC, or even from higher layers (see paragraph 0164) and WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth configuration (e.g., a bandwidth applicable to initial access to a system), for example, when the WTRU determines that an error condition may have occurred. For example, 
For claim 90, Yang teaches all of the claimed subject matter with the exception of wherein where the default downlink BWP is a fallback downlink BWP or an initial downlink BWP.  Pelletier from the field of communications similar to that of Yang teaches WTRU  may be configured with a special control resource set (e.g., a default or a fallback). The WTRU may be configured to monitor this special control resource set, for example, regardless of the receiver bandwidth configuration (see paragraph 0139); WTRU may be configured to change (e.g., reduce) its receiver bandwidth explicitly, for example using a control message from a network (e.g., DCI, MAC control message, RRC, or even from higher layers (see paragraph 0164) and WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth configuration (e.g., a bandwidth applicable to initial access to a system), for example, when the WTRU determines that an error condition may have occurred. For example, an error condition may correspond to one or more of the following: insufficient radio channel quality (e.g., for a specific control channel), a radio link problem, a radio link failure, a loss of uplink synchronization, loss of downlink synchronization, initiation of a procedure such as a connection re-establishment procedure and/or determination that the WTRU is power-limited 
For claim 113, Yang teaches all of the claimed subject matter with the exception of wherein the transmitter is further configured to transmit at least one of a paging message or system information to the UE on an active downlink BWP of the set of BWPs.  Pelletier from the field of communications similar to that of Yang teaches WTRU may be configured to change (e.g., reduce) its receiver bandwidth explicitly, for example using a control message from a network (e.g., DCI, MAC control message, RRC, or even from higher layers (see paragraph 0164) and WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth configuration (e.g., a bandwidth applicable to initial access to a system), for example, when the WTRU determines that an error condition may have occurred. For example, an error condition may correspond to one or more of the following: insufficient radio channel quality (e.g., for a specific control channel), a radio link problem, a radio link failure, a loss of uplink synchronization, loss of downlink synchronization, initiation of a procedure such as a connection re-establishment procedure and/or determination that the WTRU is power-limited and/or reporting thereof, and/or the like (see paragraph 0166).  Therefore, it would have been obvious to one skilled in the art to monitor for a DCI to perform a change as taught by Pelletier into the system of Yang.  The motivation for doing this is to provide for an efficient system where user connections is maintained.
For claim 114, Yang teaches all of the claimed subject matter with the exception of wherein: the at least one processor is further configured to: trigger the UE to switch from monitoring 
For claim 115, Yang teaches all of the claimed subject matter with the exception of wherein the transmitter is further configured to transmit at least one of a paging message or system information to the UE on a default downlink BWP of the set of BWPs.  Pelletier from the field of communications similar to that of Yang teaches WTRU may be configured to change (e.g., reduce) its receiver bandwidth explicitly, for example using a control message from a network (e.g., DCI, MAC control message, RRC, or even from higher layers (see paragraph 0164) and WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth configuration (e.g., a bandwidth applicable to initial access to a system), for 
For claim 116, Yang teaches all of the claimed subject matter with the exception of wherein where the default downlink BWP is a fallback downlink BWP or an initial downlink BWP.  Pelletier from the field of communications similar to that of Yang teaches WTRU  may be configured with a special control resource set (e.g., a default or a fallback). The WTRU may be configured to monitor this special control resource set, for example, regardless of the receiver bandwidth configuration (see paragraph 0139); WTRU may be configured to change (e.g., reduce) its receiver bandwidth explicitly, for example using a control message from a network (e.g., DCI, MAC control message, RRC, or even from higher layers (see paragraph 0164) and WTRU may be configured to change (e.g., reduce) its receiver bandwidth and may revert to a default bandwidth configuration (e.g., a bandwidth applicable to initial access to a system), for example, when the WTRU determines that an error condition may have occurred. For example, an error condition may correspond to one or more of the following: insufficient radio channel quality (e.g., for a specific control channel), a radio link problem, a radio link failure, a loss of uplink synchronization, loss of downlink synchronization, initiation of a procedure such as a .

	Claim Rejections - 35 USC § 103
Claim(s) 27, 28, 85 and 86, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim et al. (US 2020/0313832 A1; hereinafter “Kim”).
For claim 27, Yang teaches all of the claimed subject matter with the exception of further comprising: sending a random access preamble to another BS on an uplink BWP for the other BS; and monitoring for a random access response from the other BS on a downlink BWP for the other BS.  Kim from the field of communications similar to that of Yang teaches The UE may hand over to an adjacent cell. If the source cell determines a handover related to the UE, the same provides the target cell with configuration information regarding the UE. The configuration information includes information regarding BWP capability supported by the UE, or configuration information of the BWP currently applied to the UE. In view of the information, the target cell delivers configuration information of the BWP, which is to be applied in the target cell by the UE, to the source cell. After receiving the configuration information, the source cell transmits the same to the UE by using an RRC control message (1c-70). The frequency bandwidth of the BWP to be applied to the target cell cannot exceed the BWP capability supported by the UE. In addition, the BWP to be applied to the target cell may be divided into a fourth BWP for a random access in the target cell (1c-75) and a fifth BWP 
For claim 28, Yang teaches all of the claimed subject matter with the exception of further comprising receiving a handover command, wherein an indication of the uplink BWP and downlink BWP for the other BS is provided in the handover command.  Kim from the field of communications similar to that of Yang teaches The UE may hand over to an adjacent cell. If the source cell determines a handover related to the UE, the same provides the target cell with configuration information regarding the UE. The configuration information includes information regarding BWP capability supported by the UE, or configuration information of the BWP currently applied to the UE. In view of the information, the target cell delivers configuration information of the BWP, which is to be applied in the target cell by the UE, to the source cell. After receiving the configuration information, the source cell transmits the same to the UE by using an RRC control message (1c-70). The frequency bandwidth of the BWP to be applied to the target cell cannot exceed the BWP capability supported by the UE. In addition, the BWP to be applied to the target cell may be divided into a fourth BWP for a random access in the target cell (1c-75) and a fifth BWP that is applied after the random access (see paragraph 0051).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to exchange configuration of bandwidth for a handover between the cells for a random access as taught by Kim into the system of Yang.  The motivation for doing this is to provide for an efficient system where resource utilization is improved.

For claim 86, Yang teaches all of the claimed subject matter with the exception of wherein: the receiver is further configured to receive a handover command; and an indication of the uplink BWP and downlink BWP for the other BS is provided in the handover command.  Kim from the field of communications similar to that of Yang teaches The UE may hand over to an .

Claim Rejections - 35 USC § 103
Claim(s) 51 – 54 and 109 – 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Turtinen as applied to claim(s) 50 and 108 above, and further in view of Kim.
For claim 51, Yang and Turtinen teaches all of the claimed subject matter with the exception of further comprising sending an indication of the uplink BWP and the downlink BWP to the UE via a handover command.  Kim from the field of communications similar to that of Yang teaches The UE may hand over to an adjacent cell. If the source cell determines a handover 
For claim 52, Yang and Turtinen teaches all of the claimed subject matter with the exception of wherein: the uplink BWP is a default uplink BWP of the BS; and the BS is a target cell.  Kim from the field of communications similar to that of Yang teaches The UE may hand over to an adjacent cell. If the source cell determines a handover related to the UE, the same provides the target cell with configuration information regarding the UE. The configuration information includes information regarding BWP capability supported by the UE, or configuration information of the BWP currently applied to the UE. In view of the information, the target cell delivers configuration information of the BWP, which is to be applied in the target cell by the UE, to the source cell. After receiving the configuration information, the source cell transmits 
For claim 53, Yang and Turtinen teaches all of the claimed subject matter with the exception of wherein: the uplink BWP is an initial active uplink BWP of the BS; and the BS is a target cell.  Kim from the field of communications similar to that of Yang teaches The UE may hand over to an adjacent cell. If the source cell determines a handover related to the UE, the same provides the target cell with configuration information regarding the UE. The configuration information includes information regarding BWP capability supported by the UE, or configuration information of the BWP currently applied to the UE. In view of the information, the target cell delivers configuration information of the BWP, which is to be applied in the target cell by the UE, to the source cell. After receiving the configuration information, the source cell transmits the same to the UE by using an RRC control message (1c-70). The frequency bandwidth of the BWP to be applied to the target cell cannot exceed the BWP capability supported by the UE. In addition, the BWP to be applied to the target cell may be divided into a fourth BWP for a random access in the target cell (1c-75) and a fifth BWP that 
For claim 54, Yang and Tutinen teaches all of the claimed subject matter with the exception of further comprising sending an indication to find the initial active uplink BWP to the UE via a handover command.  Kim from the field of communications similar to that of Yang teaches The UE may hand over to an adjacent cell. If the source cell determines a handover related to the UE, the same provides the target cell with configuration information regarding the UE. The configuration information includes information regarding BWP capability supported by the UE, or configuration information of the BWP currently applied to the UE. In view of the information, the target cell delivers configuration information of the BWP, which is to be applied in the target cell by the UE, to the source cell. After receiving the configuration information, the source cell transmits the same to the UE by using an RRC control message (1c-70). The frequency bandwidth of the BWP to be applied to the target cell cannot exceed the BWP capability supported by the UE. In addition, the BWP to be applied to the target cell may be divided into a fourth BWP for a random access in the target cell (1c-75) and a fifth BWP that is applied after the random access (see paragraph 0051).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to exchange configuration of bandwidth for a handover between the cells for a random access as 
For claim 109, Yang and Turtinen teaches all of the claimed subject matter with the exception of wherein: the transmitter is further configured to transmit an indication of the uplink BWP and the downlink BWP to the UE via a handover command.  Kim from the field of communications similar to that of Yang teaches The UE may hand over to an adjacent cell. If the source cell determines a handover related to the UE, the same provides the target cell with configuration information regarding the UE. The configuration information includes information regarding BWP capability supported by the UE, or configuration information of the BWP currently applied to the UE. In view of the information, the target cell delivers configuration information of the BWP, which is to be applied in the target cell by the UE, to the source cell. After receiving the configuration information, the source cell transmits the same to the UE by using an RRC control message (1c-70). The frequency bandwidth of the BWP to be applied to the target cell cannot exceed the BWP capability supported by the UE. In addition, the BWP to be applied to the target cell may be divided into a fourth BWP for a random access in the target cell (1c-75) and a fifth BWP that is applied after the random access (see paragraph 0051).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to exchange configuration of bandwidth for a handover between the cells for a random access as taught by Kim into the system of Yang.  The motivation for doing this is to provide for an efficient system where resource utilization is improved.
For claim 110, Yang and Turtinen teaches all of the claimed subject matter with the exception of wherein: the uplink BWP is a default uplink BWP of the apparatus; and the apparatus is a target cell.  Kim from the field of communications similar to that of Yang teaches The UE may 
For claim 111, Yang and Turtinen teaches all of the claimed subject matter with the exception of wherein: the uplink BWP is an initial active uplink BWP of the apparatus; and the apparatus is a target cell.  Kim from the field of communications similar to that of Yang teaches The UE may hand over to an adjacent cell. If the source cell determines a handover related to the UE, the same provides the target cell with configuration information regarding the UE. The configuration information includes information regarding BWP capability supported by the UE, or configuration information of the BWP currently applied to the UE. In view of the 
For claim 112, Yang and Tutinen teaches all of the claimed subject matter with the exception of further comprising sending an indication to find the initial active uplink BWP to the UE via a handover command.  Kim from the field of communications similar to that of Yang teaches The UE may hand over to an adjacent cell. If the source cell determines a handover related to the UE, the same provides the target cell with configuration information regarding the UE. The configuration information includes information regarding BWP capability supported by the UE, or configuration information of the BWP currently applied to the UE. In view of the information, the target cell delivers configuration information of the BWP, which is to be applied in the target cell by the UE, to the source cell. After receiving the configuration information, the source cell transmits the same to the UE by using an RRC control message (1c-70). The frequency bandwidth of the BWP to be applied to the target cell cannot exceed the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420. The examiner can normally be reached Mon - Thurs. 9 - 3 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY MUI/Primary Examiner, Art Unit 2464